FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                         June 28, 2012

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
UNITED STATES OF AMERICA,

             Plaintiff-Appellee,

v.                                                         No. 11-3159
                                                (D.C. No. 2:09-CR-20119-JWL-14)
JESUS RIOS-MENDOZA,                                          (D. Kan.)

             Defendant-Appellant.


                            ORDER AND JUDGMENT*


Before HARTZ, ANDERSON, and O’BRIEN, Circuit Judges.



      Without the benefit of a plea agreement, Jesus Rios-Mendoza pled guilty to

one count of conspiracy to distribute and possess with intent to distribute

methamphetamine and cocaine. See 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(ii)(II),

(b)(1)(A)(viii), 846 and 18 U.S.C. § 2. Affording him a downward variance from the




*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R App. P. 32.1 and 10th Cir. R. 32.1.
recommended Guideline sentencing range the judge imposed a sentence of 121

months’ imprisonment followed by a five-year term of supervised release.

       Appointed counsel was unable to identify any reasonable grounds for appeal

and, accordingly, has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967) explaining why. Although invited to do so, Mr. Rios-Mendoza has not filed a

substantive response;1 nor did the government.

       In his Anders brief, counsel identifies a single potentially appealable issue,

which Mr. Rios-Mendoza previously mentioned in his notice of appeal: whether the

district court had territorial jurisdiction to adjudicate his case. We agree with counsel

that the district court plainly had territorial jurisdiction over the case against

Mr. Rios-Mendoza. Any argument to the contrary would be patently frivolous.

       When defense counsel files an Anders brief, we are required to conduct “a full

examination of all the proceedings, to decide whether the case is wholly frivolous.”

Anders, 386 U.S. at 744. Our independent examination failed to disclose any non-

frivolous grounds for appeal.

       DISMISSED.




1
       On November 7, 2011, Rios-Mendoza advised this court that he would file no
response to the Anders brief but was working on a 28 U.S.C. § 2255 motion, which
he intends to file in district court as soon as this appeal is dismissed.


                                           -2-
Counsel’s motion to withdraw is granted.

                                       Entered for the Court



                                       Terrence L. O’Brien
                                       Circuit Judge




                                 -3-